27 F.3d 555
Barnes (Tony)v.Fauver (William H.), Commissioner of New Jersey Dept. ofCorrection, Rafferty (John), Deputy Director of N.J. Dept.of Correction, Arvonio (Patrick), Administrator of EastJersey State Prison, Butler (Joseph E.), Associate Admin. ofEast Jersey State Prison, Jackson (Henry), Pinchak (Steven),Assistant Superintendent of East Jersey State Prison, Moore(T.), Assistant Superintendent at East Jersey State Prison,Ortiz (Alfaro), Assistant Superintendent
NO. 93-5623
United States Court of Appeals,Third Circuit.
May 25, 1994

Appeal From:  D.N.J.,
Wolin, J.


1
AFFIRMED.